Citation Nr: 1128862	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left anterior thigh, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the right anteromedial and posterior thigh, with cutaneous nerve involvement, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from January 1966 to January 1968.  He was awarded a Purple Heart while serving in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2010, the Board remanded the claims for increased ratings for shell fragment wounds of the left and right anterior thigh for further development. 

The Board notes that the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) was remanded in May 2010 as well.  However, during the course of this appeal, this claim was granted in a January 2011 rating decision.  This decision was a complete grant of benefits with respect to the issue of entitlement to a TDIU.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue is not currently on appeal before the Board.

The Board also notes that during the course of the appeal, the Veteran perfected an appeal of a claim for an initial evaluation in excess of 50 percent for PTSD which arose from a December 2007 rating decision.  Accordingly, this issue is currently on appeal as reflected on the title page.

The issues of entitlement to adaptive equipment and aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The shell fragment wound of the left anterior thigh is manifested by pain, fatigue and deep scar tissue damage, causing severe functional loss in the Veteran's daily activities.  

2.  The shell fragment wound of the right anteromedial and posterior thigh with cutaneous nerve involvement is shown to more nearly approximate that of moderate paralysis of the femoral nerve.

3.  The Veteran has a scar on his right thigh resulting from the shrapnel wound which is painful.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent for residuals of a shell fragment wound of the left anterior thigh have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56(c), 4.73, Diagnostic Code 5315 (2010).

2.  The criteria for the assignment of a rating of 20 percent for the service-connected residuals of a shell fragment wound of the right anteromedial and posterior thigh, with cutaneous nerve involvement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 8526 (2010).

3.  The criteria for a schedular rating of 10 percent for service-connected painful scar on the right thigh have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.73, Diagnostic Code 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2005 letter provided notice regarding what information and evidence is needed to substantiate the claims for increased ratings as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March 2006 and May 2010 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last adjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.       

The Board notes that the Veteran is currently in receipt of Social Security Administration (SSA) benefits for a low back disability and that, to date, attempts to obtain the Veteran's SSA records have not yet been made.  However, as the Veteran's claims for initial increased ratings for residuals of gunshot wounds to his lower extremities are unrelated to the disability for which he is currently receiving SSA benefits, such records are not relevant to the Veteran's claim.  Thus, the Board will proceed with adjudication of his claim irrespective of this evidence.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

Historically, in February 1969, the Veteran was awarded service connection for residuals of shell fragment wound of the right and left thigh.  A 20 percent evaluation was assigned for the left thigh and a 10 percent evaluation was assigned for the right thigh with a separate 10 percent evaluation assigned for tender scar of the right thigh.  In June 1972, the right thigh disability was combined into one disability and a 10 percent evaluation was assigned as the RO determined that examination of the right thigh scar revealed no impairment or tenderness.  The claims are currently on appeal after the Veteran requested higher ratings in February 2005.

Service treatment records reflect that in September 1966 the Veteran received shrapnel wounds to all four extremities, to include both of his thighs.  It was noted that the Veteran initially received debridement of these wounds with delayed primary closure of all wounds.  He was treated with penicillin and streptomycin and although he apparently had a febrile course, all wounds healed primarily.  He was transferred to another hospital in October 1966 due, in pertinent part, with complaints of numbness of the posterior right leg.  He was admitted with a diagnosis of wound, penetrating, multiple sites.  He was released to duty in November 1966.

On VA examination in June 2005, the Veteran reported that had daily problems with both of his legs since the gunshot wounds were incurred.  He stated that he experienced severe stretching and pain in the posterior thighs.  Rest seemed to alleviate some of the discomfort.  He indicated that he had to change job duties several times to accommodate the increased difficulty he was having with his legs.  It was noted that bony or vascular structures did not seem to be affected by the injury.  He did experience some numbness in the injury sit to the foot on the lateral side of the left leg.  He complained of pain both legs when sitting in a hard chair or on a toilet set.  He had normal range of motion of the hips and knees.  He had difficulty squatting and he indicated that he gets fatigued with most activities.  He was unable to walk long distances, and he had to stop and rest due to fatigue and pain.  On physical examination, he was able to tandem walk.  He was able to raise on his toes and heels.  His joints and muscles were symmetric.  Sensory deficit was noted on the lateral side of the right leg from injury site to the foot.  Muscle strength was +4 in the lower extremities and +5 in the upper extremities.  Deep tendon reflexes in the upper and lower extremities were 2+.  The diagnosis was status post gunshot wounds to both posterior thighs with residual pain and mild weakness.

On VA examination in August 2006, there was hypothesia of the lateral aspect of the right thigh and leg.  There was no evidence of any motor deficit of either lower extremity including the left adductor musculature.  Deep tendon reflexes of the lower extremities remained present and symmetrical bilaterally.  The Veteran could tandem, toe and heel walk with some degree of difficulty.  He exhibited a weakness of the peroneal musculature of the right leg after repetitive exercise.  The weakness was not apparent on normal strength testing but only after repetitive testing of the leg with a significant amount of weight as resistance.  The Veteran complained of weakness after walking and stated that he was unable to walk long distances.  The left leg weakness was general and was not significant to any specific adductor muscle injury. 

On VA examination in August 2010, the Veteran reported feelings of stiffness, tightness and spasms in the left hamstring muscles.  He stated that he had difficulty with ambulation due to the numbness of the right lower extremity and the tightness of the left lower extremity muscles.   The examiner noted that both injuries were due to a high velocity missile.  Initial treatment in the field consisted of hemodynamic stabilization and evaluation prior to medevac.  The Veteran was hospitalized for 3 months. 

With regard to the right thigh, the examiner noted that the muscles involved were the adductor longus, adductor brevis, vastus internus and biceps femoris.  The wound was a through and through injury.  The wound was not initially infected before healing.  There was associated nerve injury which involved sensory paralysis of the right lower extremity.  Currently, the Veteran did not have pain but there was decreased coordination, increased fatigability, weakness, uncertainty of movement and cramps.  He denied any flare-ups of muscle injury residuals.

With regard to the left thigh, the examiner noted that the muscles involved were the biceps femoris, semimembranus, semitendonus, adductor magnus and gracilis.  Currently, the Veteran complained of pain, decreased coordination, increased fatigability, weakness, tenderness at the scar site and muscle cramps.  He denied uncertainty of movement or any flare-ups of muscle injury residuals.

Physical examination of the right thigh revealed muscle strength of 5 in the biceps femoris and vastus internus with no tissue loss.  Muscle strength of 4 was recorded for the adductor longus and adductor brevis with no tissue loss.  Examination of the left thigh revealed muscle strength of 4 in the biceps femoris, semimembranous, semitendinous, adductor magnus and gracilis with no tissue loss.  Intermuscular scarring on the right proximal medial thigh and the left proximal posteromedial thigh was noted.  It was noted that muscle function was not normal with regards to performing activities of daily living due to cramping, inability to sit comfortably on the left leg and inability to sit straight on the toilet as the scar hits the toilet rim.

The scar on the right medial thigh was described as "T" shaped with the top of the "T" measuring 4 cm x 0.5 cm and the bottom of the "T" measuring 4 cm x 0.5 cm.  The scar was painful or tender to the touch was adherent.  The scar was an exit wound scar.  The entry wound scar was not visible.  The scar on the left thigh was described as 14 cm (long) x 1 cm (wide) x 1 cm deep where the bullet ripped through the superficial layers of the muscle, skin and connective tissue.  The scar was painful or tender to the touch and was adherent.  There were no separate entry and exit scars.  The examiner noted that nerve damage was demonstrated by sensation of numbness in the right lower extremity and muscle cramping in the bilateral posterior thighs.  There were no residuals of tendon or bone damage.  There was no finding of muscle herniation.  There was no loss of deep fascia or muscle substance.  Joint motion was not limited by muscle disease or injury.             

X-rays of the left femur revealed an 8 mm sclerotic lesion in the lateral femoral condyle and vascular calcification.  X-rays of the right femur were unremarkable.  Vascular calcifications were noted.  Electrodiagnostic evaluation of the bilateral lower extremities conducted in June 2009 showed abnormalities that included sensory nerve responses with mildly prolonged latencies and some mildly reduced amplitudes.  Motor responses in the lower extremities were normal.

The diagnosis was residuals of gunshot wounds to bilateral thighs including loss of sensation, cramps, pain, tenderness, deep scarring, impaired mobility and falls.  The impact on occupational activities involved decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, pain and disfigurement.  Also, it was noted that the Veteran was unable to squat or sit comfortably and that he was unable to sit on rimmed surfaces.  He had an uncertain gait.  The effect on his chores, exercise, recreation, traveling and toileting was described as moderate.  The effect on sports was described as severe.  The examiner further noted that the Veteran had to walk with a cane due to altered sensation in the right leg from nerve injury and tightness/cramping in the left thigh muscles secondary to deep scar tissue damage.  He had frequent falls.   He was unable to sit normally on the toilet due to tender thigh scar which contacts the toilet seat rim. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).


SFW, Left Anterior Thigh

The RO has evaluated the Veteran's shell fragment wound of the left anterior thigh as 20 percent disabling under Diagnostic Code 5315 which pertains to muscle injuries.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b) (2010).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2010).

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010); see also 38 C.F.R. § 4.14 (2010).

There will be no rating assigned for muscle groups which act upon an ankylosed joint, with exceptions to this rule relating only to the knee and the shoulder.  See 38 C.F.R. § 4.55(c) (2010).

Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  38 C.F.R. 
§ 4.55(d) (2010).

When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  38 C.F.R. § 4.55(e) (2010).

Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2010).

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2010). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2010).

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle Group XV includes the muscles involved in adduction of the hip and flexion of the knee.  This Diagnostic Code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 20 percent disability rating where the disability is moderately severe, and a maximum 30 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5315.

38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Board finds that, overall, the medical evidence of record provides objective evidence of a severe muscle injury to the left anterior thigh.  While the evidence does not show that the injury was accompanied by extensive debridement, prolonged infection, or sloughing of soft parts or intramuscular binding, the Veteran had suffered a through-and-through wound with debridement and prolonged hospitalization for three months.  Moreover, there is a scar on the left thigh that is painful, tender and adherent.  In addition, there is evidence of pain and fatigue in the left thigh, including aching pain that has affected his mobility, standing, sitting, and general ability to function in his daily activities.  The evidence suggests that the pain is continuous and affects everything he does.  He also reported that he had to change job duties several times to accommodate the increased difficulty with his legs.  The Board finds the Veteran's reports as to the extent of his disability to be clear, credible, and convincing.  Thus, the Board concludes that the Veteran has a severe disability of Muscle Group XV of the left thigh, warranting a 30 percent rating.

The Board, however, finds that a separate compensable rating for scars is not warranted.  In this regard, the Board notes that while the appellant has a painful, tender and adherent scar of the left thigh, such has been specifically considered in the current rating criteria.  The Board notes that a severe muscle disability under Diagnostic Code 5315 contemplates ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  The Board further notes that the current rating criteria prohibit rating scars separately.

In summary, the Board concludes that the criteria for a 30 percent rating for shell fragment wound of the left anterior thigh are established.

SFW, Right Anteromedial and Posterior Thigh

The RO has evaluated the Veteran's shell fragment wound of the right anteromedial and posterior thigh, with cutaneous nerve involvement, as 10 percent disabling under Diagnostic Code 8526 which pertains to nerve injuries.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.

The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Neuritis and neuralgia of the peripheral nerves is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2010).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  38 C.F.R. § 4.124.

Under Diagnostic Code 8526, relating to anterior crural (femoral) nerve, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis of the anterior crural nerve, and a 30 percent rating is warranted for severe incomplete paralysis of the anterior crural nerve.  A 40 percent rating is warranted for complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The Board finds that the evidence supports the assignment of a 20 percent disability rating for the Veteran's service-connected shell fragment wound of the right anteromedial and posterior thigh, with cutaneous nerve involvement.  The evidence of record reveals that the Veteran's symptoms include weakness, fatigability, decreased coordination, uncertainty of movement and cramps.  Based on the sensory loss, muscle strength of 4/5, complaints of numbness and weakness, the assignment of a 20 percent disability rating under Diagnostic Code 8526 for moderate incomplete paralysis of the femoral nerve, is warranted.  However, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent as there is no evidence of severe or complete paralysis.  Although the Veteran has altered sensation in the right leg from nerve injury, function remains in the right thigh.  He is ambulatory with the use of a cane.  Thus, the evidence does not reflect neurological symptomatology to demonstrate severe or complete paralysis.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2010).

Thus, when viewing the evidence in its totality, the Board finds a 20 percent rating is applicable for moderate incomplete paralysis. 

The Board also notes that the August 2010 VA examination revealed that the scar on the Veteran's right thigh is painful and tender to the touch and adherent.

The Board notes that during the pendency of the appeal, the applicable rating criteria for scars disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in February 2005, only the pre-October 2008 version of the schedular criteria is applicable.

Prior to the October 2008 amendments, Diagnostic Code 7804 provided a 10 percent rating for scars that are superficial and painful upon examination.  In this case the evidence shows a painful scar on the right thigh due to the shell fragment wound which is not contemplated in the current rating for nerves (and thus a separate rating does not violate 38 C.F.R. § 4.14).  Therefore, the Board also finds that a separate 10 percent disability rating for the painful scar on the right thigh is warranted.

Extra-schedular Consideration

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his service-connected gunshot wound residuals to either his left or right thigh results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An increased rating of 30 percent for the service-connected residuals of shell fragment wound of the left anterior thigh is granted, subject to governing criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent, but no more, for the service-connected residuals of the shell fragment wound to the right anteromedial and posterior thigh, with cutaenous nerve involvement, is granted, subject to governing criteria applicable to the payment of monetary benefits.
 
A disability rating of 10 percent for a painful scar of the right thigh is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required prior to the adjudication of the Veteran's claim for an initial increased rating for PTSD.

The Veteran last underwent a VA psychiatric examination in December 2007.  Subsequently, in February 2010 correspondence, a VA nurse practitioner reported that the Veteran complained of increased PTSD symptoms and anxiety.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In light of the evidence presented, the Board finds that a new VA examination is required in order to determine the current severity of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran a VA psychiatric examination to determine the current nature and extent of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination, and the examiner should acknowledge in the examination report that the claims folder was reviewed.

All pertinent pathology specifically associated with the service-connected PTSD should be noted in the examination report.  In particular, the examiner should provide an opinion as to the impact of this disability on his occupational and social functioning.  A Global Assessment of Functioning score, along with an explanation of the score, should be provided.  Complete rationale for all opinions should be provided. 

2.  After completion of the foregoing, readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the Veteran, issue a supplemental statement of the case and provide him a reasonable period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


